DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss. In its Journal Entry, filed December 3, 2010, the court stated that the Oregon Department of Revenue issued its Decision on November 5, 2010, addressing the same tax years and property account as are before the court in the above-entitled matter. In its Journal Entry, the court requested Plaintiff to notify the court in writing no later than December 13, 2010, if he planned to continue or withdraw his appeal. In its Journal Entry, the court stated that Plaintiff's appeal would be dismissed if Plaintiff failed to respond in writing by December 13, 2010. As of this date, Plaintiff has not responded to the court's Journal Entry. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron December 22, 2010. The Court filed and entered this documenton December 22, 2010